DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1, 4, and 5, the claims recite a controller configured to control a hybrid vehicle comprising “an upper limit assist torque setting process of setting an upper limit assist torque that is an upper limit value of the travel assist torque to be a smaller value when a maximum step number of the power-on downshift is large than when the maximum step number is small, the maximum step number being defined as a difference between a current gear and the target gear set in a case in which the depression amount of the accelerator pedal is a maximum value at a current vehicle speed” or  similarly a method for controlling a hybrid vehicle comprising “setting an upper limit assist torque that is an upper limit value of the travel assist torque to be a smaller value when a maximum step number of the power-on downshift is large than when the maximum step number is small, the maximum step number being defined as a difference between a current gear and the target gear set in a case in which the depression amount of the accelerator pedal is a maximum value at a current vehicle speed.”
greater when the number of steps is larger, which is opposite of the inverse relationship that is recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102020134691 relates to an assist torque with an upper limit that is set, but is based on a road slope or battery capacity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659